On this appeal from an order of the Supreme Court, Dutchess County, dated May 5, 1975, which granted plaintiffs motion for temporary alimony, etc., the respective attorneys for the parties have agreed, by stipulation dated July 14, 1975, and made at a conference in this court before Mr. Justice Gittleson on said date, that the order be modified in a specific manner. In accordance with the foregoing, the order is modified by deleting therefrom the first and second decretal paragraphs and substituting therefor a direction that defendant Robert Gephart pay to plaintiff Elizabeth Gephart, the sum of $140 per week, commencing July 14, 1975, as and for (1) temporary alimony and child support and (2) mortgage interest and amortization, real property taxes, insurance and fuel and utility costs for the marital home. As so modified, order affirmed, without costs. Gulotta, P. J., Hopkins, Latham, Cohalan and Brennan, JJ., concur.